ORDER
Upon consideration of Respondent Federal Communications Commission’s motion for clarification of the Court’s opinion of December 11, 1987, and of Petitioner Century Communications Corporation’s opposition thereto, the motion is granted.
The Court’s opinion in Century Communications Corp. v. Federal Communications Commission, No. 86-1683, slip op. (D.C.Cir. Dec. 11, 1987) is hereby clarified as follows:
(1) The Court has invalidated the interim “must carry” rules of the Federal Communications Commission that became effective on June 10, 1987. Those rules required cable systems to carry certain broadcast signals. See 47 C.F.R. § 76.56 (mandatory carriage of television stations); § 76.58 (disputes concerning carriage); § 76.60 (carriage of other television signals); § 76.62 (manner of carriage); see also 47 C.F.R. § 76.5 (as amended August 7, 1986 and/or March 26, 1987); § 76.53 (same); § 76.55 (same); § 76.64 (same).
(2) The Court has not struck down the requirements concerning input selector switches and consumer education due to take effect February 29, 1988. See, e.g., § 76.66 (input selector switches and consumer education). Those separate requirements were not included in petitioners’ first amendment and statutory challenge to the must-carry regulations, which impermissibly infringed on the first amendment rights of cable operators. Nor are the input selector and consumer education requirements so inextricably bound up with the must-carry requirements as to constitute an inseparable package. Rather, they are independent measures designed toward the same end as the invalidated must-carry rules: easing a transition to a world without must-carry channels.
(3) Insofar as portions of the rules regarding consumer education and input se*95lector switches do make references to the now-invalidated must-carry provisions, we instruct the Commission on remand to make appropriate adjustments in light of the invalidation of the interim must-carry rules.